           Case 3:20-cv-02363-MEM Document 1 Filed 12/16/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


BARBARA HALESEY,                              JURY TRIAL DEMANDED

                    Plaintiff,                Civ. No. _____________

v.

SURGICAL SPECIALTY CENTER OF
NORTHEASTERN PENNSYLVANIA,
LLC, AMSURG CORP., and AMSURG,
LLC,

                    Defendants.


                                   COMPLAINT

      Plaintiff, Barbara Halesey, by and through her counsel, Mobilio Wood, and

Sanguedolce Law Offices, P.C., files the instant Complaint against Defendants,

Surgical Specialty Center of Northeastern Pennsylvania, LLC, Amsurg Corp., and

Amsurg, LLC, averring in support thereof as follows:

                                       Parties

      1.      Plaintiff Barbara Halesey (“Plaintiff”) is an adult individual and

citizen of the Commonwealth of Pennsylvania.

      2.      Defendant Surgical Specialty Center of Northeastern Pennsylvania,

LLC (“Surgical Center”) is a business organization that provides ambulatory

surgery services, and owns and/or operates the Surgical Specialty Center of
            Case 3:20-cv-02363-MEM Document 1 Filed 12/16/20 Page 2 of 9




Northeastern Pennsylvania, located at 190 Welles St., Forty Fort, Pennsylvania

18704.

       3.      Defendant Amsurg Corp. is a business organization that provides

ambulatory surgery services, and owns and/or operates the Surgical Specialty

Center of Northeastern Pennsylvania, located at 190 Welles St., Forty Fort,

Pennsylvania 18704.

       4.      Defendant Amsurg, LLC is a business organization that provides

ambulatory surgery services, and owns and/or operates the Surgical Specialty

Center of Northeastern Pennsylvania, located at 190 Welles St., Forty Fort,

Pennsylvania 18704.

       5.      At all times relevant and material herein, Plaintiff was employed by

Defendant Specialty Center.

       6.      In the alternative, Plaintiff was employed by Defendant Amsurg Corp.

       7.      In the alternative, Plaintiff was employed by Defendant Amsurg,

LLC.

       8.      In addition or in the alternative, Defendant Amsurg Corp. and/or

Defendant Amsurg, LLC retained sufficient control over the terms and conditions

of Plaintiff’s employment with Specialty Center such that they are liable to

Plaintiff pursuant to a joint employer and/or agency theory of liability.




                                           2
            Case 3:20-cv-02363-MEM Document 1 Filed 12/16/20 Page 3 of 9




       9.      In addition or in the alternative, Defendant Surgical Center retained

sufficient control over the terms and conditions of Plaintiff’s employment with

Defendant Amsurg Corp. and/or Defendant Amsurg, LLC such that it is liable to

Plaintiff pursuant to a joint employer and/or agency theory of liability.

       10.     Defendants Specialty Center, Amsurg Corp., and Amsurg, LLC shall

be collectively referred to herein as “Defendants.”

       11.     At all times relevant and material herein, Defendants acted by and

through their ostensible and/or actual agents, servants, workmen and/or employees.

                                Jurisdiction and Venue

       12.     This Court has jurisdiction over Plaintiff’s claims in accordance with

28 U.S.C. § 1331 because this civil action arises under a law of the United States

and seeks redress for violations of a federal law.

       13.     This Court may properly maintain personal jurisdiction over

Defendants because Defendants’ contacts with this Commonwealth and this

judicial district are sufficient for the exercise of jurisdiction over Defendants to

comply with traditional notions of fair play and substantial justice.

       14.     Venue is properly laid in this judicial district pursuant to

28 U.S.C. § 1391, as a substantial part of the acts or omissions giving rise to the

claims alleged herein occurred within this judicial district, and Defendants are

subject to personal jurisdiction in this district.


                                             3
         Case 3:20-cv-02363-MEM Document 1 Filed 12/16/20 Page 4 of 9




                        Exhaustion of Administrative Remedies

      15.    On April 30, 2020, Plaintiff dual-filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and Pennsylvania

Human Relations Commission (“PHRC”) against Defendants, alleging that

Defendants unlawfully discriminated against her on the basis of her age, in

violation of the Age Discrimination in Employment Act of 1967, as amended, 29

U.S.C. § 621 et seq. (“ADEA”), and the Pennsylvania Human Relations Act, as

amended, 43 P.S. § 951 et seq. (“PHRA”).

      16.    On September 17, 2020, the EEOC mailed a Dismissal and Notice of

Rights to Plaintiff.1

                                    Factual Allegations

      17.    Plaintiff was hired as the Center Administrator at Defendants’

Kingston Surgery Center, an eye surgery center, in or around January 2003.

      18.    In 2016, Kingston Surgery Center merged its operations with the

Surgical Specialty Center of Northeastern Pennsylvania, and the business was



1
  On December 16, 2020, Plaintiff dual-filed a second Charge of Discrimination
against Defendants with the EEOC and PHRC, in which she asserted claims for
retaliation in violation of Title VII of the Civil Rights Act of 1964 and the PHRA,
and invoked the doctrine of equitable estoppel. Plaintiff intends to amend the
instant Complaint to assert her retaliation claims upon the EEOC’s issuance of a
right to sue letter.


                                         4
         Case 3:20-cv-02363-MEM Document 1 Filed 12/16/20 Page 5 of 9




consolidated into one location at the site where Surgical Specialty Center of

Northeastern Pennsylvania operated.

      19.    Plaintiff led, directed, and effectuated the complete transition from

eye surgery center to multi-surgery center.

      20.    At the time of the merger, Defendants promoted Plaintiff to Center

Leader, where she was responsible for coordinating and directing the activities and

fiscal responsibilities of the surgical center.

      21.    Plaintiff had no significant disciplinary history in her more than

seventeen (17) years of employment with Defendants.

      22.    Throughout Plaintiff’s tenure with Defendants, she routinely received

above-average performance reviews, and was awarded merit-based pay raises.

      23.    For example, on her 2016 annual performance appraisal, Plaintiff

received an “Overall Rating” of 3.6, or “Very Good,” on a scale from 0 to 4.

      24.    Plaintiff’s 2016 annual performance appraisal indicates that she was

recommended for a 3.5% merit pay increase.

      25.    On Plaintiff’s 2017 annual performance appraisal, she received an

“Overall Rating” of 3.41, or “Very Good,” on a scale from 0 to 4.

      26.    Plaintiff’s 2017 annual performance appraisal indicates that she was

recommended for a 3.25% merit pay increase.




                                            5
         Case 3:20-cv-02363-MEM Document 1 Filed 12/16/20 Page 6 of 9




      27.    Once again, on Plaintiff’s 2018 annual performance appraisal, she

received an “Overall Rating” of 3.55, or “Very Good,” on a scale of 0 to 4.

      28.    Plaintiff’s 2018 annual performance appraisal indicates that she was

recommended for a 3% merit pay increase.

      29.    Notably, Plaintiff’s impressive 2018 annual performance appraisal

was dated July 2019 – a mere four months before her discriminatory termination

described herein.

      30.    On or around November 5, 2019, Defendants abruptly terminated

Plaintiff’s employment.

      31.    Defendants claimed that they were “going in a different direction,”

and that Plaintiff’s “position [wa]s being eliminated.”

      32.    At the time of her termination, Plaintiff was sixty (60) years of age.

      33.    Despite Defendants’ claims that Plaintiff’s position had been

eliminated, soon after Plaintiff’s termination, Defendants filled Plaintiff’s position

with an employee who was approximately forty (40) years old.

                                      COUNT I

               VIOLATION OF THE AGE DISCRIMINATION
                    IN EMPLOYMENT ACT OF 1967

      34.    Plaintiff hereby incorporates the preceding paragraphs by reference as

though fully set forth at length herein.




                                           6
        Case 3:20-cv-02363-MEM Document 1 Filed 12/16/20 Page 7 of 9




      35.    At all times relevant and material herein, Plaintiff was an “employee”

as defined by 29 U.S.C. § 630(f).

      36.    At all times relevant and material herein, Defendants were Plaintiff’s

“employer” within the meaning of 29 U.S.C. § 630(b), and employed more than

twenty (20) persons.

      37.    The ADEA provides that is “unlawful for an employer . . . to

discharge any individual or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s age . . . .” 29 U.S.C. § 623(a).

      38.    At all times relevant and material herein, Plaintiff was qualified for

the position of Center Leader.

      39.    In fact, Plaintiff had regularly received above-average performance

reviews and merit-based pay raises, including an annual “Overall Rating” of “Very

Good,” and a 3% pay raise, a matter of months before her termination.

      40.    Despite Plaintiff’s 17-year tenure and repeated positive evaluations,

Defendants abruptly terminated Plaintiff, and falsely claimed that her position was

being eliminated.

      41.    Plaintiff was sixty (60) years old at the time of her termination.

      42.    Plaintiff was replaced by a substantially younger employee, who was

approximately forty (40) years old.


                                          7
           Case 3:20-cv-02363-MEM Document 1 Filed 12/16/20 Page 8 of 9




      43.     Through its conduct, Defendants willfully violated the ADEA.

      44.     Defendants acted with reckless indifference to Plaintiff’s rights under

the ADEA, warranting an award of liquidated damages.

      45.     As a result of Defendants’ conduct, Plaintiff has been harmed.

                                  Prayer for Relief

      WHEREFORE, Plaintiff prays that a judgment be entered in her favor and

against Defendants in the following respects:

      a)      An order awarding back pay and front pay;

      b)      An order awarding liquidated damages;

      c)      An order awarding attorneys’ fees and costs;

      d)      An order awarding pre-judgment and post-judgment interest; and

      e)      All other relief as the Court deems just and equitable.

                                    Jury Demand

      Plaintiff demands a jury trial on all issues so triable.

                                        Respectfully submitted,

Date: 12/16/2020                 BY: s/ Peter C. Wood, Jr.
                                     Peter C. Wood, Jr., Esq. (PA 310145)
                                     Matthew Mobilio, Esq. (PA 209439)
                                     MOBILIO WOOD
                                     900 Rutter Ave., Box 24
                                     Forty Fort, PA 18704
                                     Phone: (570) 234-0442
                                     Fax: (570) 266-5402
                                     peter@mobiliowood.com


                                           8
       Case 3:20-cv-02363-MEM Document 1 Filed 12/16/20 Page 9 of 9




                                  matt@mobiliowood.com

Date: 12/16/2020            BY: s/ Samuel M. Sanguedolce
                                Samuel M. Sanguedolce, Esq. (PA 87548)
                                SANGUEDOLCE LAW OFFICES, P.C.
                                159 South Main Street
                                Pittston, PA 18640
                                Phone: (570) 654-3133
                                Fax: (570) 654-3008
                                sms@sanglaw.com

                                  Co-Counsel for Plaintiff
                                  Barbara Halesey




                                    9
